EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-133408, filed on 2017/07/07.

Allowable Subject Matter

3.	Claims 1-2 and 4-14 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

MIYAIRI et al. (US PGPub./Pat. 20120162283) teach Input of image signals to part of a plurality of pixels included in a particular region of a pixel portion and supply of light to part of another plurality of pixels which is different from the part are performed 

Miyata et al. (US PGPub./Pat. 9536491) teach a source driver generates a plurality of gradation voltages based on a plurality of gradation reference voltages VH255 to VL255 generated by a gradation reference voltage generation circuit, and drives the data lines using the generated gradation voltages. The control unit sets a waiting time before the power of the source driver is cut off, and controls the gradation reference voltage generation circuit such that all the plurality of gradation reference voltages VH255 to VL255 become the same voltage during the waiting time. In this way, the same voltages are written into the pixel circuits and the charge remaining in the pixel circuits are discharged, and thus, an afterimage, a ghosting, and a flickering caused by the remaining charge when the power is cut off are prevented.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…in a first period, selecting the first scan line, supplying first data with use of a voltage greater than or equal to a predetermined voltage to the first signal line, and supplying fifth data with use of a voltage less than or equal to the predetermined voltage to the second signal line;
in a second period after the first period, supplying the predetermined voltage to the first signal line and the second signal line; and
in a third period after the second period, selecting the second scan line, supplying second data with use of the voltage less than or equal to the predetermined voltage to the first signal line, and supplying sixth data with use of the voltage greater than or equal to the predetermined voltage to the second signal line,
wherein a length of the second period is less than or equal to twice a length of a period in which the first data is supplied.” (Claim 1; Claims 2 and 13 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VINH T LAM/Primary Examiner, Art Unit 2628